DETAILED ACTION                                                                                                                                                                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (DE 100 49 548) in view of Kato et al. (US 2017/0203781).
Shimizu discloses and shows at Fig. 16 a rack bar blank for a steering system, the rack bar blank comprising: 
a first region (35A) having a circular cross-section; and 
a second region (39) having a flattened surface (Fig. 16b) along a length thereof, the flattened surface present prior to formation of teeth, wherein a maximum radial extent of the second region with respect to a central axis (L2) is greater than an outer diameter of the first 
Shimizu does not include a ball screw region.  Kato teaches a rack bar blank where the first region is a ball screw region (Fig. 1, item 12) engageable with a ball screw nut (25) upon formation of a ball screw thread form thereon.  The ball screw assembly assists the rack bar in its movement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shimizu rack bar with a ball screw assembly to assist the rack bar in its movement.
Regarding claim 3, Shimizu shows an angled flat portion (see figure below, item AP) disposed on one side of the second region. 
Regarding claim 4, Shimizu also shows the flattened surface is joined to the angled flat portion (see figure below, item FP) with a flat transition (see figure below, item FP).

    PNG
    media_image1.png
    339
    411
    media_image1.png
    Greyscale
 

claim 5, neither Shimizu nor Kato shows a flattened surface joined to the angled flat portion with a convex transition.  However, having a convex transition is found to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the following:
· MPEP 2144.04(I) states, “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” in citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
· MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). However, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) due to any specific location over any other and even applicant’s claims 16 and 17 imply that the opposite locations are equally acceptable. Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
· MPEP 2144 clearly states that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law" (emphasis added).
Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Applicant, at page 3 of the Remarks, seems to rely on the non-final Office Action, entered April 22, 2020, to note that the Kato reference does not show or describe the diameter of the second region (with a flattened portion) as greater than the diameter of the first region prior to the processing of the screw thread.  This conjuring of the fact is before the latest final Office Action, entered March 3, 2021, which does not rely upon Kato (or Kobayashi from the non-final Office Action).  Further, the current rejection solely relies upon Shimizu for the second region with its flattened surface and its size relative to the first region.  
Applicant asserts the “modification of Shimizu with Kato in the proposed manner would render the rack bar inoperable for its intended purpose, as only selective pieces of Kato’s disclosure may not be relied upon to the exclusion of others”.  However, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” as noted at MPEP 2123(I), citing. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




	/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658